NUMBER 13-07-00462-CR

                                      COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


TERRENCE LEE CURTIS                                                                             Appellant,

                                                          v.

THE STATE OF TEXAS,                                                                            Appellee.


On appeal from the 36th District Court of San Patricio County, Texas.


                                  MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
                Memorandum Opinion by Justice Yañez

        A jury found appellant, Terrence Lee Curtis, guilty of the second-degree felony

offense of aggravated assault with a deadly weapon1 and the third-degree felony offense

of deadly conduct.2 The jury assessed punishment at twenty years’ imprisonment on the


        1
            See T EX . P EN AL C OD E A N N . § 22.02(a), (b) (Vernon Supp. 2007).

        2
        See id. §§ 22.02, 22.05(b)(2), (e) (Vernon 2003). W itnesses at trial testified that appellant fired a
handgun repeatedly while standing in the courtyard of an apartm ent com plex, causing bodily injury to a victim .
aggravated assault charge and ten years’ imprisonment on the deadly conduct charge.3

Appellant’s counsel has filed a brief with this Court asserting there is no basis for appeal.4

We agree and affirm the trial court’s judgment.

                                               Anders Brief

        Counsel’s brief reveals that he has reviewed the clerk’s record and reporter’s record

in this case and has concluded that appellant’s appeal presents no issues which warrant

appellate review.5          The brief meets the requirements of Anders as it presents a

professional evaluation showing why there are no arguable grounds for advancing an

appeal.6 In compliance with High v. State,7 counsel has carefully discussed why, under

controlling authority, there are no errors in the trial court’s judgment. Appellant’s counsel

informed appellant of his right to review the appellate record and to file a pro se brief.8

More than thirty days have passed, and no pro se brief has been filed.9

        Upon receiving a “frivolous appeal” brief, the appellate courts must conduct “a full

examination of all the proceedings to decide whether the case is wholly frivolous.”10 We


        3
            See id. §§ 12.33, 12.34 (Vernon 2003).

        4
            See Anders v. California, 386 U.S. 738, 744 (1967).

        5
            See id.

        6
            See Stafford v. State, 813 S.W .2d 503, 510 n.3 (Tex. Crim . App. 1991) (en banc).

        7
            See High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. 1978).

        8
         See In re Schulman, 252 S.W .3d 403, 408 (Tex. Crim . App. 2008); Sowels v. State, 45 S.W .3d 690,
693 (Tex. App.–W aco 2001, no pet.).

        9
        See Schulman, 252 S.W .3d at 409 (citing Johnson v. State, 885 S.W .2d 641, 647 n.3 (Tex.
App.–W aco 1994, pet. ref’d), modified by W ilson v. State, 955 S.W .2d 693 (Tex. App.–W aco 1997, no pet.)).

        10
         Penson v. Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W .3d 312, 313 (Tex.
App.–Corpus Christi 2004, no pet.).

                                                       2
have carefully reviewed the appellate record and counsel’s brief.11                      We agree with

appellant’s counsel that the appeal is without merit.12 Accordingly, we affirm the judgment

of the trial court.

                                             Motion to Withdraw

         In accordance with Anders, counsel has asked permission to withdraw as counsel

for appellant.13        An appellate court may grant counsel’s motion to withdraw filed in

connection with an Anders brief.14 We grant counsel’s motion to withdraw.

         We order counsel to advise appellant promptly of the disposition of this case and

the availability of discretionary review.15




                                                           LINDA REYNA YAÑEZ,
                                                           Justice




Do not publish. TEX . R. APP. P. 47.2(b).

Memorandum opinion delivered and
filed this the 7th day of August, 2008.

         11
              See Schulman, 252 S.W .3d at 409; Bledsoe v. State, 178 S.W .3d 824, 826-27 (Tex. Crim . App.
2005).

         12
              See Bledsoe, 178 S.W .3d at 827.

         13
              See Anders, 386 U.S. at 744.

         14
            Schulman, 252 S.W .3d at 409; see Stafford, 813 S.W .2d at 511 (noting that Anders brief should
be filed with request for withdrawal from case).

         15
          Schulman, 252 S.W .3d at 408; see Ex parte W ilson, 956 S.W .2d 25, 27 (Tex. Crim . App. 1997) (en
banc) (per curiam ).

                                                      3